t c memo united_states tax_court paul arthur zipp petitioner v commissioner of internal revenue respondent docket no filed date paul arthur zipp pro_se shirley m francis for respondent memorandum findings_of_fact and opinion parr judge respondent determined deficiencies in petitioner's federal_income_tax and fraud penalties for taxable years and as follows year deficiency dollar_figure penalty sec_6663 dollar_figure big_number big_number big_number big_number as an alternate position respondent determined that if the fraud_penalty does not apply petitioner is liable for the accuracy-related_penalty under sec_6662 for negligence or substantial_understatement of tax for each of the years in issue all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated after concessions by the parties the issues to be decided are as follows whether petitioner failed to report gross_receipts of dollar_figure for dollar_figure for and dollar_figure for whether petitioner is entitled to offsets and business deductions in excess of those allowed by respondent for the taxable_year whether petitioner is entitled to an embezzlement loss deduction for the taxable_year whether petitioner is liable for the fraud_penalty under sec_6663 for the and taxable years 1petitioner concedes that he is not entitled to the alimony deduction he claimed on his income_tax returns for the taxable years and and to business deductions for payments of dollar_figure and dollar_figure made to julie anne stanbery during and whether the assessment of a deficiency for the taxable_year is barred by the statutory period of limitations whether petitioner is liable for the accuracy-related_penalty under sec_6662 for the and taxable years findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner is a licensed radiologist who resided in roseburg oregon when the petition in this case was filed petitioner received his bachelor's degree from the university of california at santa barbara and his medical degree from the university of california at san francisco he completed an internship and residency at the university of colorado medical center in denver after completing his residency petitioner served in the u s navy for years from until petitioner was chief of the radiology department at the columbia district hospital in st helens oregon and also worked in the hospital's emergency room petitioner incorporated his practice in st helens petitioner's accountant recommended that he incorporate the practice so that petitioner could keep his business separate from his personal affairs and maximize his pension contributions from until petitioner practiced radiology in seattle washington in date petitioner began practicing at the highline community hospital in burien washington as chief of radiology on average petitioner worked to hours a day at the highline community hospital and provided services to patients a day over big_number per year petitioner provided patients a broad range of services including plain film analysis mammography intravenous pyelography computerized tomography ultrasound nuclear medicine magnetic resonance imaging and interventional radiology an employee of the hospital would screen a patient who came to the hospital and would take the patient's name address and insurance information the patient would then go to the department with a request slip indicating the procedure requested by the patient's doctor the request slip had three parts the last of which was a pink slip that petitioner used for billing purposes the highline community hospital billed the radiology patients for_the_use_of its equipment and petitioner billed the patients separately for his professional services after petitioner performed the radiology procedure the fee for petitioner's services was marked on the pink slip the pink slips were then batched daily and sent by courier to petitioner's billing service petitioner did not maintain a log of the information on the pink slips but relied on the billing services to accurately account for the billing petitioner used three unrelated billing services to collect his fees from patients petitioner used professional financial services from date until the end of that year he used hagy hagy until date and he used lynx medical from date until date petitioner resigned from the highline community hospital effective date and used professional financial services to collect the residual receivables remaining after date after petitioner retired he moved to roseburg oregon the billing services billed petitioner's patients and their insurance carriers collected the payments and deposited the payments into petitioner's main bank account at first interstate bank the main account for these services the billing services billed petitioner a percentage of the receivables collected usually percent to percent the billing services collected approximately percent of the gross charges primarily because of disallowances by insurance carriers the billing services sent petitioner lengthy monthly statements of his accounts occasionally a billing service would receive an overpayment resulting from payments from both the patient and the patient's insurance carrier petitioner established a separate refund account at first interstate bank the refund account to handle the payments refunded to patients petitioner would transfer funds from the main account to the refund account and his friend julie anne stanbery ms stanbery would then write a check from the refund account to reimburse the patient for the overpayment by late petitioner agreed to pay the hospital up to dollar_figure per month for clerical and other services petitioner also paid other radiologists for professional services they rendered in the radiology department of the highline community hospital he treated the radiologists as independent contractors and filed forms with the internal_revenue_service irs to report the payments he made to them for the taxable years and he deducted the payments made to other radiologists as an outside services expense on the schedules c attached to his income_tax returns during the taxable years and petitioner wrote checks to ms stanbery totaling dollar_figure and dollar_figure respectively on the schedules c attached to his income_tax returns for those years petitioner deducted the amounts paid to ms stanbery as business_expenses for outside services petitioner however did not file a form_w-2 or a form_1099 for the amount_paid to ms stanbery for either year petitioner did not employ a bookkeeper or use a bookkeeping system petitioner's accountant has prepared petitioner's tax returns since the mid-1970's and prepared petitioner's federal_income_tax returns and washington state excise_tax returns for and for years prior to the accountant prepared the returns using the bank statements and canceled checks from petitioner's main bank account petitioner also provided the accountant with forms petitioner received for interest and dividends petitioner wrote checks on the main account for personal as well as business purposes using the bank statements and checks the accountant made assumptions as to which payments were deductible business_expenses petitioner did not provide the accountant with bank statements and canceled checks from the refund account or the monthly statements from the billing services from until petitioner paid his former wife child_support of dollar_figure per month and alimony of dollar_figure per month in petitioner and his former wife agreed that the entire payment of dollar_figure per month would be child_support during and petitioner did not pay alimony to his former wife the accountant however deducted alimony payments on the and returns because petitioner had taken the deductions in prior years in preparing petitioner's return the accountant erroneously deducted dollar_figure from gross_receipts the accountant reduced petitioner's gross_receipts by the amounts transferred from the main account to the refund account the accountant thought that checks with the notation of rent were for petitioner's payment of rent to the hospital those rent payments however were for petitioner's personal_residence on the schedule c attached to his return petitioner reported gross_income of dollar_figure from his business computed by reducing gross_receipts of dollar_figure by dollar_figure for returns and allowances on the schedule c petitioner reported total business_expenses of dollar_figure and a net profit of dollar_figure on petitioner's return in addition to dollar_figure of net profit from his practice petitioner reported dollar_figure of interest_income of which dollar_figure was from first interstate bank and dollar_figure of dividend income in computing petitioner's washington state excise_tax the accountant did not use petitioner's bank statements although he had those records instead the accountant estimated petitioner's state excise_tax on the basis of petitioner's income taking into account the fact that petitioner 2the accountant erroneously assumed that interest_paid to petitioner by james associates had been deposited into the business account the accountant also made an adjustment of dollar_figure but could not recall to what transaction the adjustment related effectively stopped practicing as of the end of date in preparing petitioner's federal_income_tax return the accountant used the washington state excise_tax amounts to determine gross_receipts and petitioner's checks to compute expenses on the schedule c attached to his return petitioner reported gross_receipts of dollar_figure no returns or allowances and dollar_figure of total business_expenses resulting in a net profit of dollar_figure from his business during petitioner used currency in the following amounts to purchase krugerrands from clackamas gold silver inc of clackamas oregon that were reported to the irs as cash transactions date total purchase currency dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure in early as a result of the reported cash transactions with clackamas gold silver the irs began an audit of petitioner's return petitioner requested that the audit be conducted in his accountant's office in port angeles washington where the records were located in preparation for the audit and to verify the accuracy of the return the accountant constructed a spreadsheet for in preparing the spreadsheet however the accountant made errors that resulted in an understatement of gross_receipts in excess of almost dollar_figure because petitioner's return was under audit the accountant advised petitioner not to file his return until the last possible date petitioner filed an application_for an automatic_extension and filed his return in date in preparing petitioner's return the accountant used forms and handwritten notes from petitioner to compute petitioner's income the accountant did not look at petitioner's bank statements and canceled checks on the schedule c attached to petitioner's return petitioner reported dollar_figure of gross_receipts no refunds dollar_figure total expenses and net profit of dollar_figure petitioner did not deduct any amount on the return for fees paid to the billing services in date the irs agent referred petitioner's case to the criminal_investigation_division cid in date the cid withdrew from the case because petitioner's accountant accepted responsibility for the omissions and errors in petitioner's returns respondent reconstructed petitioner's income for the taxable years and using the bank_deposits method the reconstruction report shows deposits of income into four of petitioner's bank accounts the main account the refund account the first interstate bank roseburg account fib roseburg account and the south umpqua bank account sub account transfers between petitioner's bank accounts adjustments and unreported gross_income for and as follows bank account main account total deposits transfers refunds charge backs interest_income refund account total deposits transfers refunds charge backs interest_income fib roseburg total deposits transfers income sub roseburg total deposits transfers income dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number dollar_figure dollar_figure dollar_figure -0- -0- -0- -0 -0 dollar_figure dollar_figure dollar_figure big_number big_number big_number -0- -0- -0- -0- -0- -0- -0- -0- -0- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -0- big_number big_number -0- dollar_figure dollar_figure -0- dollar_figure -0- -0- big_number -0- -0- dollar_figure total income reported gross_income unreported income dollar_figure dollar_figure dollar_figure big_number big_number big_number dollar_figure dollar_figure dollar_figure in the notice_of_deficiency respondent determined that petitioner had unreported income during and as follows bank account main account refund account fib roseburg sub roseburg total dollar_figure big_number -0- -0- big_number dollar_figure big_number -0- big_number dollar_figure -0- big_number big_number 1big_number respondent conceded before trial that the adjustment for unreported income for should be dollar_figure rather than dollar_figure as determined in the notice_of_deficiency respondent made additional concessions on brief regarding as discussed in the opinion section infra in the notice_of_deficiency respondent disallowed deductions of dollar_figure for and that petitioner claimed for alimony payments deductions of dollar_figure for and dollar_figure for of which dollar_figure in and dollar_figure in was paid to ms stanbery that petitioner claimed as outside business_expenses for those years and deductions of dollar_figure for and dollar_figure for that petitioner claimed as business rental expense respondent also disallowed deductions for dollar_figure that petitioner claimed for returns and allowances in dollar_figure of business_expenses claimed in that petitioner had previously claimed in and dollar_figure for unsubstantiated business_expenses claimed in opinion issue i whether petitioner failed to report gross_receipts of dollar_figure for dollar_figure for and dollar_figure for a taxpayer is required to maintain records sufficient to show whether or not he is liable for federal income taxes sec_6001 where a taxpayer has failed to maintain adequate_records respondent may reconstruct the taxpayer's income by any reasonable method that clearly reflects income sec_446 348_us_121 the bank_deposits method has long been approved by the courts as a method for computing income 64_tc_651 affd 566_f2d_2 6th cir petitioner bears the burden of proving that respondent's determinations including unreported income are incorrect rule a 70_tc_1057 in the notice_of_deficiency respondent determined that petitioner failed to report dollar_figure of gross_receipts from his business practice in dollar_figure in and dollar_figure in for the and taxable years petitioner has not contested that the deposits into the accounts were income from his medical practice therefore we find that petitioner failed to report dollar_figure of gross_receipts from his business for and dollar_figure for for the taxable_year respondent concedes that petitioner's income for does not include dollar_figure deposited in his sub account and that the unreported income from petitioner's deposits in the fib roseburg account is dollar_figure as set forth in the bank_deposits method rather than the dollar_figure determined in the notice_of_deficiency on the basis of respondent's concessions and petitioner's failure to show that any of the deposits were not income we find petitioner failed to report dollar_figure of gross_receipts in dollar_figure from the main account and dollar_figure from the fib roseburg account issue ii whether petitioner is entitled to offsets and business deductions in excess of those allowed by respondent for the taxable_year respondent acknowledges that the determination for has not taken into account any offsetting business_expenses petitioner contends that he is entitled to offsets or deductions totaling dollar_figure for amounts refunded to patients amounts paid to the billing service state license fee and miscellaneous expenses charged to his visa card petitioner has the burden of establishing that he is entitled to such offsets or deductions rule a 292_us_435 this includes the burden of substantiation 65_tc_87 affd per curiam 540_f2d_821 5th cir a taxpayer must maintain records sufficient to permit verification of income and expenses sec_6001 sec_1_6001-1 income_tax regs that a taxpayer cannot prove the exact amount of an otherwise deductible item however is not necessarily fatal unless precluded by sec_274 we may estimate the amount of such an expense and allow the deduction for the estimated amount 39_f2d_540 2d cir the estimate however must have some reasonable evidentiary basis 85_tc_731 with respect to petitioner's claim that his income should be reduced for amounts he transferred into the refund account such transfers are not payments to his patients petitioner has provided no evidence of the amount of payments made from the refund account to his patients on the basis of the evidence in the record we are unable to reasonably estimate the amount of such payments petitioner paid the billing services between and percent of the amounts collected during the billing service collected a total of dollar_figure dollar_figure deposited into petitioner's main bank account plus dollar_figure deposited into his fib roseburg account on his return petitioner did not deduct any amount for the billing fees he paid we will allow petitioner a dollar_figure deduction percent of the amounts collected for billing fees on his return petitioner reported dollar_figure for supplies and dollar_figure for licenses and taxes petitioner stopped practicing medicine by and has not shown that the state license fee and miscellaneous expenses exceed the amounts deducted on his return issue iii whether petitioner is entitled to an embezzlement loss deduction for the taxable_year petitioner concedes the adjustments for alimony the portion of the adjustment related to payments to ms stanbery and the adjustments for the rental expenses 3petitioner has made an advance_payment of tax for the adjustment related to the payments made to ms stanbery for the taxable_year petitioner has offered no evidence with respect to the expenses disallowed by respondent petitioner however claims that between dollar_figure and dollar_figure was embezzled from his accounts according to petitioner employees of the billing service and the bank conspired to embezzle the funds petitioner asserts that the billing service employee improperly deposited funds collected from his patients to his refund account rather than the main account the funds were then transferred by a bank employee to petitioner's columbia daily income investment account and later a check for dollar_figure from the investment account was made payable to clackamas gold silver petitioner also asserts that clackamas gold silver has no record of the transaction ms stanbery testified at the trial in this case no one asked her about these transactions petitioner did not call any witnesses from the billing service the bank or clackamas gold silver to testify at the trial in this case sec_165 allows a deduction for a theft_loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise sec_165 c sec_165 provides that the deduction for such a loss is treated as sustained in the taxable_year in which the taxpayer discovers the loss thus a loss arising from theft is not deductible in the taxable_year in which the theft actually occurs unless that is also the year in which the taxpayer discovers the loss sec_1_165-8 income_tax regs petitioner testified that he did not learn of the loss until bank records for the refund account were obtained by the irs in the criminal investigation the criminal investigation did not begin until date we need not decide whether the purported loss occurred because for purposes of sec_165 the loss if any was sustained in and petitioner is not entitled to a deduction for the loss in the taxable_year issue iv whether petitioner is liable for the fraud_penalty under sec_6663 for the and taxable years respondent determined that petitioner is liable for an addition_to_tax for fraud under sec_6663 for each of the years at issue sec_6663 provides if any part of any underpayment_of_tax required to be shown on a return is due to fraud there shall be added to the tax an amount equal to percent of the portion of the underpayment which is attributable to fraud sec_6663 provides that if the secretary establishes that any portion of the underpayment is due to fraud the entire underpayment is treated as fraudulent except for the portion the taxpayer proves is not attributable to fraud fraud is intentional wrongdoing on the part of the taxpayer with specific intent to avoid tax known to be owing 796_f2d_303 9th cir affg tcmemo_1984_601 80_tc_1111 the commissioner must prove fraud by clear_and_convincing evidence sec_7454 rule b where fraud is determined for more than year the commissioner's burden applies individually to each year barbuto v commissioner tcmemo_1991_342 citing 25_tc_940 affd per curiam sub nom 250_f2d_798 2d cir to satisfy the burden_of_proof the commissioner must show two things an underpayment exists and the taxpayer intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes 94_tc_654 92_tc_661 the first element requires respondent to establish the existence of an underpayment_of_tax to prove the underpayment respondent cannot rely solely on petitioner's failure to discharge his burden of proving error in respondent's determination of deficiencies 53_tc_96 respondent may prove an underpayment by proving a likely source of the unreported income holland v united_states u s pincite or where the taxpayer alleges a nontaxable source by disproving the specific nontaxable source so alleged 355_us_595 through the bank_deposits method respondent has proven petitioner received income from his practice of radiology that he did not report on his federal_income_tax returns for each of the years at issue additionally petitioner took deductions for alimony to his former wife and payments to ms stanbery to which he was not entitled the underreported income and improper deductions would result in an underpayment of petitioner's taxes for each of the years in issue therefore we find that respondent has satisfied the burden_of_proof regarding the first element the second element requires respondent to prove fraudulent intent on the part of petitioner fraud will never be presumed 743_f2d_309 5th cir affg tcmemo_1984_25 55_tc_85 fraud however may be proved by circumstantial evidence because direct proof of a taxpayer's intent is rarely available the existence of fraud is a question of fact to be determined on the basis of the entire record 67_tc_181 affd without published opinion 578_f2d_1383 8th cir courts have developed various factors or badges that tend to establish fraud 91_tc_874 although the list is nonexclusive some of the factors are a pattern of understatement of income inadequate records concealment of assets income from illegal activities attempting to conceal illegal activities implausible or inconsistent explanations of behavior dealing in cash failure to cooperate with the internal_revenue_service and failure_to_file tax returns bradford v commissioner supra pincite 61_tc_249 affd 519_f2d_1121 5th cir petitioner acknowledges that he was irresponsible and negligent in the manner in which he handled his business affairs and by his failure to review his returns for the years in issue but he contends that he did not intend to evade taxes known to be owing petitioner contends that the understatement of income for was caused by a combination of the increase in the volume of procedures petitioner performed at the highline community hospital the inadequate system previously set in place and used by his accountant and erroneous assumptions made by the accountant regarding deductions for alimony payment of rent and payments to ms stanbery the understatement of income for was caused by the accountant's improper use of income reported for the washington state excise_tax which the accountant had estimated using petitioner's income and adjusted on the assumption petitioner stopped practicing medicine at the end of date although the accountant may have told petitioner that he was estimating the excise_tax there is no evidence that the accountant told petitioner that he had prepared petitioner's federal_income_tax returns using the estimated excise_tax the accountant prepared petitioner's based on form_1099 and 4petitioner reported taxable_income on his returns of approximately dollar_figure in dollar_figure in dollar_figure in and dollar_figure in petitioner's notes the accountant had petitioner's bank statements and canceled checks for and but he did not bother to use them in preparing petitioner's returns for those years petitioner admits that his bookkeeping was abhorrent the method petitioner used however was established by his accountant and used by the accountant for many years the accountant used petitioner's main bank statements and canceled checks to prepare petitioner's returns petitioner provided those records to the irs during the audit of his return although the billing services provided petitioner with monthly statements of his patients' receivables and collections petitioner did not keep those records respondent has not proven however that petitioner destroyed or otherwise failed to maintain those records in order to evade tax petitioner purchased gold krugerrands with substantial amounts of cash during the irs agent testified that he assumed the cash came from petitioner's safe-deposit box although the irs agent never determined where the cash came from the notice_of_deficiency did not include an increase in petitioner's income attributable to the cash payments for the gold there is no evidence that any of petitioner's patients paid in cash petitioner's fees were collected by his billing service and payments were deposited into petitioner's checking account based on all the evidence we find that respondent has failed to prove by clear_and_convincing evidence that petitioner intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes we hold that petitioner is not liable for the fraud_penalty under sec_6663 for any of the years at issue issue v whether the assessment and collection of a deficiency for the taxable_year is barred by the statute_of_limitations petitioner asserts that the 3-year period of limitations bars respondent's assessment of the deficiency for the taxable_year respondent contends that petitioner filed a false_or_fraudulent_return for the year and therefore under sec_6501 the tax may be assessed at any time since we have found no fraud the sec_6501 exception to the 3-year period of limitations does not apply respondent alternatively contends that sec_6501 applies to extend the limitations_period for the taxable_year to years petitioner concedes that the notice_of_deficiency was issued within the 6-year period sec_6501 provides that if the taxpayer omits_from_gross_income an amount properly includible therein which is in excess of percent of the amount of gross_income stated in the return the tax may be assessed at any time within years after the return was filed for purposes of the 6-year limitations_period in the case of a trade_or_business the term gross_income means the total of the amounts received from the sale of services prior to diminution by the cost of such services sec_6501 for the taxable_year petitioner reported gross_receipts of dollar_figure from his practice plus dollar_figure of interest_income and dollar_figure of dividend income thus for purposes of sec_6501 petitioner reported dollar_figure of gross_income on his return twenty-five percent of that amount is dollar_figure petitioner failed to report dollar_figure of gross_receipts from his practice which is in excess of percent of the gross_income reported on the return if petitioner had suffered an embezzlement loss the loss would not reduce his gross_income for purposes of the 6-year limitations_period sec_6501 therefore the 6-year period of limitations under sec_6501 applies and respondent is not barred from assessing or collecting the deficiency in tax for the taxable_year issue vi whether petitioner is liable for the accuracy-related_penalty under sec_6662 for the and taxable years in the notice_of_deficiency respondent determined that if the fraud_penalty does not apply petitioner is liable for the accuracy-related_penalty under sec_6662 for negligence or substantial_understatement of tax for each of the years in issue petitioner admitted that he was negligent for the years at issue accordingly respondent's determination is sustained for each of the taxable years at issue to reflect the foregoing decision will be entered under rule
